DETAILED ACTION
Claim Status
Claims 1-21 are pending. Claims 20-21 are withdrawn. Claims 1-19 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on February 25, 2022 is acknowledged.

Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/EP2007/007702, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. PCT/EP2007/007702 does not provide support for the treatment of glycogen storage disease I. Accordingly, the priority date for the instant claims is September 4, 2008.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See pages 8 and 134.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in pages 8 and 134.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites several limitations followed by narrower examples of said limitation in parentheses. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-8, 10-11 and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zingone et al. (Correction of Glycogen Storage Disease Type 1a in a Mouse Model by Gene Therapy; The Journal of Biological Chemistry; Vol. 275, No. 2, pp. 828-832, January 4, 2000) in view of Kariko et al. (US 2011/0143397 A1, published June 16, 2011, earliest effective US filing date August 23, 2005, provided in an IDS).
Zingone et al. is directed to gene therapy treatments and describes a method of treating glycogen storage disease type I comprising administering an effective amount of a pharmaceutical composition comprising a vector encoding glucose-6-phosphatase catalytic subunit (G6PC) to a subject (replacement therapy for GSD-1a, we have infused adenoviral vector containing the murine G-6-Phosphatase gene (Ad-mG6Pase) into G6Pase-defficient mice; abstract) (claim 1).
Zingone et al. lack the method wherein the subject is human (claim 5). However, Zingone et al. teach that GSG-1a mice manifest symptoms characteristic of human GSD-1a (abstract) and that gene therapy may be a viable option for the treatment of human GSD-1a patients (page 832, first column, first paragraph). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to treat humans with gene therapy using G6PC to treat GSD-1a, as a person of ordinary skill in the art has good reason to pursue the known options in his or her technical grasp. In turn, because both mice and humans present similar symptoms for GSD-1a, and treating mice with G6PC treats the disease, it would have been obvious to treat humans.
claim 1); wherein the mRNA has been purified by chromatography (claim 2); wherein the mRNA has been purified by affinity chromatography (claim 3); wherein the mRNA has been purified by HPLC using a porous reverse phase as the stationary phase (claim 4); wherein the subject is human (claim 5); wherein the pharmaceutical composition is administered by injection (vector was injected into mice via the portal vein; page 1082, first column, second paragraph) (claim 6), wherein the injection is intravenous injection (vector was injected into mice via the portal vein; page 1082, first column, second paragraph) (claim 7), wherein the poly-A tail comprises 10 to 200 adenosine nucleotides (claim 8); wherein the mRNA further comprises a 5' and/or a 3' untranslated region (UTR) (claim 10); wherein the mRNA has been modified by introduction of a non-native nucleotide compared with a corresponding native mRNA nucleotide and/or by covalent coupling of the mRNA with a further chemical moiety (claim 11); wherein the mRNA comprises a chemical modification relative to a naturally occurring mRNA (claim 14); wherein the nucleotide analog is chosen from the group consisting of: 5-methylcytidine 5'-triphosphate and pseudouridine 5'-triphosphate (claims 15, 16 and 17); wherein the cationic carrier comprises a cationic lipid (claim 18); wherein the mRNA complexed or formulated with a cationic carrier molecule forms lipoplexes (claim 19);
Kariko et al. is directed to gene therapy treatments and describes administering an mRNA encoding G6PC (modified mRNA molecules of the present invention are used claim 1); wherein the mRNA has been purified by chromatography (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 2); wherein the mRNA has been purified by affinity chromatography (the purified RNA preparation is obtained by HPLC purification; paragraph [0018]) (claim 3); wherein the mRNA has been purified by HPLC using a porous reverse phase as the stationary phase (application of RNA to a reverse phase HPLC column; paragraph [0084]) (claim 4), wherein the subject is human (deliver the mRNA in vivo into cells in an organism, such as a human; paragraph [0034]) (claim 5); wherein the pharmaceutical composition is administered by injection (the pharmaceutical compositions are administered by intravenous injection; paragraph [0244]) (claim 6), specifically intravenous injection (the pharmaceutical compositions are administered by intravenous injection; paragraph [0244]) (claim 7); wherein the poly-A tail comprises 10 to 200 adenosine nucleotides (the mRNA comprises a poly-A tail having 50-200 nucleotides; paragraph [0036]) (claim 8); wherein the mRNA further comprises a 5' and/or a 3' untranslated region (UTR) (the mRNAs exhibit a 5' UTR and/or a 3' UTR that results in greater mRNA stability and higher expression of the mRNA in the cells; paragraph [0036]) (claim 10); wherein the mRNA has been modified by introduction of a non-native nucleotide compared with a corresponding native mRNA claim 11); wherein the mRNA comprises a chemical modification relative to a naturally occurring mRNA (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine, 5-methylcytosine, 5-methyluridine, 2'-O-methyluridine, 2-thiouridine, and N.sup.6-methyladenosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claim 14); wherein the nucleotide analog is chosen from the group consisting of: 5-methylcytidine 5'-triphosphate and pseudouridine 5'-triphosphate (the purified single-stranded mRNA molecules preferably comprise at least one modified nucleoside, e.g., selected from the group consisting of a pseudouridine and 5-methylcytosine in place of at least a portion of the corresponding unmodified canonical nucleoside; paragraph [0003]) (claims 15, 16 and 17); wherein the cationic carrier comprises a cationic lipid (the transfection reagent is a cationic lipid reagent; paragraph [0177]) (claim 18); wherein the mRNA complexed or formulated with a cationic carrier molecule forms lipoplexes (RNA complexed with lipofectin; paragraph [0167]) (claim 19). Kariko et al. further describe that administering chemically modified mRNAs does not incorporate to the genome (as opposed to DNA-based vectors). In another embodiment, an advantage is that translation of RNA, and therefore appearance of the encoded 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the method of treating glycogen storage disease I described by Zingone et al. and administer an mRNA encoding G6PC as described by Kariko et al. A person of ordinary skill in the art would have been motivated to do so in order avoid integration of the vector into the genome, thus eliminating mutations, produce G6PC sooner, and reduce the immune response to the polynucleotide administered (Kariko et al., paragraph [0231]).Given the teachings of the prior art, which include treating glycogen storage disease I with nucleotides encoding G6PC, that modified mRNAs have advantages over viral vectors in gene therapy, and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in treating glycogen storage disease with mRNAs encoding G6PC.
Accordingly, Zingone et al. in view of Kariko et al. render obvious claims 1-10, 12-13 and 17-22.

Claims 1-8, 10-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zingone et al. in view of Kariko et al., as applied to claims 1-8, 10-11 .
Zingone et al. in view of Kariko et al. are directed to gene therapy treatments and render obvious claims 1-8, 10-11 and 14-19 as applied above.
Zingone et al. in view of Kariko et al. lack the method wherein the polypeptide coding sequence comprises an increased G/C content relative to a wild type polypeptide coding sequence encoding the same polypeptide (claim 12), or wherein the mRNA is modified, compared with a native mRNA encoding G6PC, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (claim 13). 
Von Der Mulbe et al. is directed to expressing polypeptides from modified mRNAs and describes the coding sequence comprising an increased G/C content relative to a wild type polypeptide coding sequence encoding the same polypeptide (the G/C content of the region of the modified mRNA coding for the peptide or polypeptide is increased relative to that of the G/C content of the coding region of the wild type mRNA coding for the peptide or polypeptide; paragraph [0021]) (claim 12). Von Der Mulbe et al. also teaches that the mRNA is modified, compared with a native mRNA encoding the polypeptide, such that at least one codon of the native mRNA which codes for a tRNA which is relatively rare in the cell is exchanged for a codon which codes for a tRNA which is relatively frequent in the cell (paragraph [0031]) (claim 13). Von Der Mulbe et al. further describe that increasing the G/C content result in increased stability of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Zingone et al. in view of Kariko et al. by increasing the G/C content of the mRNA as described by Von Der Mulbe et al. A person of ordinary skill in the art would be motivated to do so in order to increase the stability and translation efficiency of the mRNA (Von Der Mulbe et al., paragraphs [0022] and [0030]). Such increase in stability would result in longer expression of the mRNA in the subject, thus improving efficacy and lowering required dosage. Given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Zingone et al. in view of Kariko et al. and further in view of Von Der Mulbe et al. render obvious claims 1-8, 10-19.

Claims 1-11 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zingone et al. in view of Kariko et al. as applied to claims 1-8, 10-11 and 14-19 above, and further in view of Holcik  (Holcik et al.; Four highly stable eukaryotic mRNAs assemble 3’ untranslated region RNA–protein complexes sharing cis and trans components; Proc. Natl. Acad. Sci., vol. 94, pp. 2410-2414, 1997, provided in an IDS) and Makeyev (Makeyev et al., The poly(C)-binding proteins: A multiplicity of . 
Zingone et al. in view of Kariko et al. is directed to delivery of mRNAs and render obvious claims 1-8, 10-11 and 14-19 as applied above.
Zingone et al. in view of Kariko et al. lack the method wherein the mRNA additionally comprises a poly-C tail of 10 to 200 cytosine nucleotides (claim 9).
Holcik teaches that mRNAs element comprising stabilizing C-rich sequences are more stable in a cellular environment than mRNAs lacking such sequences.
Makeyev teaches that poly-C binding proteins are capable of stabilizing RNA transcripts.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mRNA of Zingone et al. in view of Kariko et al. with the poly-C tails suggested by Holcik and Makeyev.  The teaching of Holcik and Makeyev demonstrates an appreciation in the art of poly-C regions as RNA-stabilizing elements, and demonstrates that it was within the capacity of those of ordinary skill in the art to design RNAs comprising poly-C elements in order to stabilize mRNAs. One of ordinary skill in the art would have been motivated to combine the inventions in order to improve pharmacodynamics of RNA therapeutic agents.  Each of Kariko et al., Holcik and Makeyev teach that stabilized RNAs are capable of directing expression of proteins for prolonged periods of time. Zingone et al. in view of Kariko et al. demonstrates that artisans of ordinary skill were aware that stabilized mRNAs could have improved pharmacological profiles as compared to unstable mRNA, thus leading to improved clinical results (See Kariko et al. paragraphs [0121], [0215]). Thus, motivation to modify 
Accordingly, Zingone et al. in view of Kariko et al. and further in view of Halcik and Makeyev render obvious claims 1-11 and 14-19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636